Name: Commission Regulation (EC) No 1793/2003 of 13 October 2003 fixing the minimum natural alcoholic strength by volume of "Vinho verde" quality wines psr originating in Portuguese wine-growing zone C I a) for the 2003/2004 and 2004/2005 wine years
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  European Union law
 Date Published: nan

 Avis juridique important|32003R1793Commission Regulation (EC) No 1793/2003 of 13 October 2003 fixing the minimum natural alcoholic strength by volume of "Vinho verde" quality wines psr originating in Portuguese wine-growing zone C I a) for the 2003/2004 and 2004/2005 wine years Official Journal L 262 , 14/10/2003 P. 0010 - 0010Commission Regulation (EC) No 1793/2003of 13 October 2003fixing the minimum natural alcoholic strength by volume of "Vinho verde" quality wines psr originating in Portuguese wine-growing zone C I a) for the 2003/2004 and 2004/2005 wine yearsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 58 thereof,Whereas:(1) Annex VI(E)(3) to Regulation (EC) No 1493/1999 fixes the minimum natural alcoholic strength by volume of quality wines psr at 8,5 % vol. for zone C I a).(2) By derogation from that limit, Commission Regulation (EC) No 2358/2000(3) fixes the minimum natural alcoholic strength by volume of quality wines psr originating in Portuguese zone C I a) at 7,5 % vol. Regulation (EC) No 2358/2000 expires at the end of the 2002/2003 wine year.(3) Given that the special conditions for traditional wine-growing and vine selection in Portuguese zone C I a) do not enable "Vinho verde" quality wine psr to reach the minimum natural alcoholic strength by volume of 8,5 % vol., a new derogation should be laid down for that wine for the 2003/2004 and 2004/2005 wine years.(4) The measure provided for in this Regulation is in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1By derogation from the limits laid down for the alcoholic strengths by volume in Annex VI(E)(3) to Regulation (EC) No 1493/1999, the natural alcoholic strength by volume of the quality wines psr originating in Portuguese zone C I a) bearing the name "Vinho verde" for the 2003/2004 and 2004/2005 wine years may be lower than 8,5 % vol. but may not be lower than 8 % vol.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 272, 25.10.2000, p. 16.